Exhibit 10.1

601 GATEWAY BOULEVARD

SECOND AMENDMENT TO OFFICE LEASE

This SECOND AMENDMENT TO OFFICE LEASE (this “Second Amendment”) is made and
entered into as of December 1, 2012 (the “Effective Date”), by and between
GATEWAY CENTER, LLC, a Delaware limited liability company (“Landlord”), and
HYPERION THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

R E C I T A L S

A. Landlord and Tenant entered into that certain Office Lease dated September 6,
2007, as amended by that certain First Amendment to Office Lease dated as of
October 31, 2011 (collectively, the “Original Lease”), whereby Landlord leased
to Tenant and Tenant leased from Landlord a total of 8,167 rentable square feet
of space located on the second (2nd) floor of that certain office building at
601 Gateway Boulevard in South San Francisco, California (the “Building”) and
commonly known as Suite 200 (the “Existing Premises”).

B. Tenant desires to expand the Existing Premises to include that certain space
consisting of approximately 4,522 rentable square feet of space in Suite 250 on
the second (2nd) floor of the Building (the “Expansion Premises”), as shown on
Exhibit A, attached hereto, and to make other modifications to the Original
Lease, and in connection therewith, Landlord and Tenant desire to amend the
Original Lease as provided herein.

A G R E E M E N T

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Defined Terms. All capitalized terms not otherwise defined herein shall have
the same meaning as is given such terms in the Original Lease. From and after
the date hereof, all references in the Original Lease and herein to the “Lease”
shall mean and refer to the Original Lease as amended hereby.

2. Modification of Premises. Effective as of the Effective Date, the Expansion
Premises shall be added to the Premises under the Lease. Landlord and Tenant
hereby acknowledge that such addition of the Expansion Premises to the Premises
shall, effective as of the Effective Date, increase the size of the Premises to
approximately 12,689 rentable square feet. Effective as of the Effective Date,
the Existing Premises and the Expansion Premises shall constitute the
“Premises.”

 

     601 GATEWAY BOULEVARD      [Hyperion, Inc.]   Page 1    SF/Legal



--------------------------------------------------------------------------------

3. Term.

3.1 Expansion Premises. The term of Tenant’s lease of the Expansion Premises
shall commence on the Effective Date and shall expire on January 31, 2014, (the
“New Lease Expiration Date”), unless sooner terminated in accordance with the
Lease.

3.2 Existing Premises. Landlord and Tenant acknowledge and agree that the Lease
Term for the Existing Premises is scheduled to expire on August 31, 2013,
pursuant to the terms of the Original Lease. Notwithstanding anything to the
contrary in the Lease, the term of Tenant’s lease of the Existing Premises shall
be extended to the New Lease Expiration Date, unless sooner terminated in
accordance with the Lease.

3.3 Certain Definitions. Effective upon the Effective Date, all references in
the Lease and herein to the “Lease Term” and “Extended Term” shall mean and
refer to the “Lease Term” as extended through the New Lease Expiration Date, and
all references in the Lease and herein to the “Lease Expiration Date” or
“expiration of the Lease Term” shall mean and refer to the New Lease Expiration
Date.

4. Base Rent.

4.1 Expansion Premises Base Rent. Commencing on the Effective Date and
continuing throughout the Lease Term, Tenant shall pay to Landlord monthly
installments of Base Rent for the Expansion Premises as follows:

 

Period

   Annual
Base Rent      Monthly
Base Rent      Monthly Base
Rental Rate Per
Rentable
Square Foot  

December 1, 2012 — January 31, 2014

   $ 94,962.00       $ 7,913.50       $ 1.75   

4.2 Existing Premises Base Rent. From the Effective Date and continuing through
the month of August, 2013, Tenant shall continue to pay Base Rent for the
Existing Premises in the amounts set forth in the Original Lease. Commencing on
September 1, 2013 and continuing throughout the Lease Term, Tenant shall pay
Base Rent for the Existing Premises in accordance with the following schedule:

 

Period

   Annual
Base Rent      Monthly
Base Rent      Monthly Base
Rental Rate Per
Rentable
S 1 uare Foot  

September 1, 2013 — January 31, 2014

   $ 259,710.60       $ 21,642.55       $ 2.65  

 

     601 GATEWAY BOULEVARD      [Hyperion, Inc.]   Page 2    SF/Legal



--------------------------------------------------------------------------------

5. Tenant’s Proportionate Share of Taxes and Operating Expenses.

5.1 Expansion Premises. Except as specifically set forth in this Section 5,
commencing on the Effective Date, Tenant shall pay Tenant’s Proportionate Share
of Building Direct Expenses for the Expansion Premises in accordance with the
terms of Article 4 of the Lease. In accordance with the foregoing, (i) Tenant’s
Proportionate Share applicable to the Expansion Premises shall be 2.0957%, and
(ii) the Base Year shall be calendar year 2012.

5.2 Existing Premises. At all times during the Lease Term, Tenant shall continue
to pay Tenant’s Share of Building Direct Expenses for the Existing Premises in
accordance with the terms of Article 4 of the Lease. In accordance with the
foregoing, (i) Tenant’s Proportionate Share applicable to the Existing Premises
shall be 3.7849%, and (ii) the Base Year shall be calendar year 2012.

6. Condition of Premises.

6.1 Expansion Premises. Landlord shall not be obligated to provide or pay for
any improvement work or services related to the improvement of the Expansion
Premises, and Tenant shall accept the Expansion Premises in its presently
existing, “as-is” condition; provided, however, that Landlord shall not remove
any of the office partitions or improvements, or any of the desks and chairs,
left in the Expansion Premises by the previous tenant thereof and identified by
Tenant (the “Personal Property”). Tenant shall accept possession of the Personal
Property, in its as-is, with all faults, presently existing condition. Tenant
acknowledges and agrees that Landlord makes no representation or warranty as to
the condition of the Personal Property or as to the suitability of the Personal
Property for Tenant’s intended use thereof and that Landlord has no obligation
to deliver the Personal Property to Tenant or to ensure that the Personal
Property is present in the Expansion Premises on the date Landlord delivers
passion of the Expansion Premises to Tenant. The Personal Property shall be the
property of Tenant, and Tenant shall be solely responsible for its repair and
maintenance, and upon termination of the Lease, for the removal of all of the
Personal Property and any associated repairs to the Premises required by
Landlord as a result of such removal. Notwithstanding the foregoing, prior to
the Effective Date, Landlord shall, at its sole cost and expense, create an
opening in the demising wall to combine the Expansion Premises with the Existing
Premises in the location identified on Exhibit A. Tenant hereby acknowledges and
agrees that any improvements, alterations, additions or changes to the Premises
shall be completed pursuant to the terms and conditions of Article 8 of the
Original Lease.

6.2 Existing Premises. Tenant hereby acknowledges that Tenant is currently in
possession of the Existing Premises and that neither Landlord nor any agent of
Landlord has made any representation or warranty regarding the condition of the
Existing Premises, the Building or the Project, or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s business.
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Existing Premises, and Tenant shall
continue to accept the Existing Premises in its presently existing, “as-is”
condition. Tenant hereby acknowledges and agrees that any improvements,
alterations, additions or changes to the Existing Premises shall be completed
pursuant to the terms and conditions of Article 8 of the Lease.

 

     601 GATEWAY BOULEVARD      [Hyperion, Inc.]   Page 3    SF/Legal



--------------------------------------------------------------------------------

7. Brokers. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment other than Studley, Inc. (the “Broker”) and
that they know of no real estate broker or agent who is entitled to a commission
in connection with this Second Amendment. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of any dealings with any real estate broker or agent other than
Broker. Landlord shall pay any commission due to Broker as a result of this
Second Amendment pursuant to the terms of a separate written agreement between
Landlord and Broker. The terms of this Section 7 shall survive the expiration or
earlier termination of this Second Amendment or the Lease.

8. No Further Modification. Except as specifically set forth in this Second
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect. In the event of any conflict between the terms and
conditions of the Lease, and the terms and conditions of this Second Amendment,
the terms and conditions of this Second Amendment shall prevail.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

     601 GATEWAY BOULEVARD      [Hyperion, Inc.]   Page 4    SF/Legal



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

“Landlord”: GATEWAY CENTER LLC, a Delaware limited liability company BY:  

BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership,

its sole member

  BY:   BOSTON PROPERTIES, INC,     a Delaware corporation,     its general
partner     BY:  

/s/ Rod Diehl

      Rod Diehl       Senior Vice President, Leasing

 

“Tenant”:

HYPERION THERAPEUTICS, INC,

a Delaware corporation

BY:  

/s/ Donald J. Santel

  Name: Donald J. Santel   Title: CEO and President BY:  

/s/ Jeffrey S. Farrow

  Name: Jeffrey S. Farrow   Title: CFO

 

     601 GATEWAY BOULEVARD      [Hyperion, Inc.]   Page 5    SF/Legal



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g448489pic111.jpg]

 

     601 GATEWAY BOULEVARD   Exhibit A    [Hyperion, Inc.]   -1-    SF/Legal